—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered on or about June 10, 1999, which denied plaintiff’s motion for summary judgment in lieu of complaint, unanimously reversed, without costs, and the motion granted. The Clerk is directed to enter judgment in favor of plaintiff in the amount of $40,000 with interest from December 23, 1996.
In this action, plaintiff asserted that defendants asked him to advance $40,000 to HTT International, Inc. (HTT), a company in which their recently deceased brother was a principal. It is uncontroverted that each defendant signed a promissory note making him personally liable for the loan. As proof that the funds were in fact disbursed, plaintiff produced documentation evidencing a wire transfer in the sum of $40,000 to HTT.
*125Only defendant Sholom Lipskar appeared in opposition to the motion. He acknowledged that he signed the note and that he did so in contemplation of a $40,000 loan to assist the business of his deceased brother. Nevertheless, he denied liability because of his claim that “the $40,000 was never given to me and the claim by [plaintiff] is fraudulent.”
Defendant’s vague allegations failed to sufficiently demonstrate the existence of a triable issue of fact concerning his liability on the note (Zuckerman v City of New York, 49 NY2d 557, 562; Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065). A fortiori, no question of fact existed with regard to defendant Mendel Lipskar, who failed to submit opposition to the motion. Accordingly, Supreme Court should have granted plaintiff’s motion for summary judgment. Concur — Sullivan, J. P., Nardelli, Rubin, Andrias and Friedman, JJ.